WESTENHAVER, D. J.:
Epitomized Opinion
The owner of the trademark “Fruit of the Loom” had been licensing manufacturers of shirts using his goods in-their makes for 30 years, to use his mark, and they became widely known, as “Fruit of the Loom shirts.” Defendant had shirts made from the goods, with “Fruit of the Loom” stamped on the neck band, and advertise them as “Genuine Fruit of the Loom shirts.” Held:
It is unlawful to so closely imitate a trademark as to confuse the public, so that the imitator benefits by the reputation and good will esablished by the owner of the trade mark, and such a use will be enjoined.